Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 18, 2022

The Court of Appeals hereby passes the following order:

A22D0325. JOE NEIL GLENN, JR. v. THE STATE.

      Joe Neil Glenn, Jr. has filed an application for discretionary appeal of the trial
court’s order denying his extraordinary motion for new trial. We, however, lack
jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order sought to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA
§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). The trial court entered its order denying Glenn’s motion on January 20, 2022,
and Glenn filed his application on March 30, 2022. Because this application was filed
69 days after entry of the order Glenn seeks to appeal, it is untimely, and we lack
jurisdiction to consider it. Accordingly, this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/18/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.